Citation Nr: 1546574	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  09-26 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Chapman



INTRODUCTION

The Veteran served on active duty from November 1955 to November 1957.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Board notes that an October 2014 rating decision continued the previous denial of service connection for a seizure disorder, finding that no new and material evidence had been submitted.  However, this matter was certified to the Board prior to this decision and thus, is appropriately before the Board and will be considered de novo.  In December 2014, the Veteran was scheduled for a Board hearing, but failed to report.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d).  In March 2015, these matters were remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for a seizure disorder is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

A left shoulder disability was not manifested in service or for many years thereafter, and is not shown to be related to the Veteran's service.


CONCLUSION OF LAW

Service connection for a left shoulder disability is not warranted.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in June 2007 and March 2008, VA notified the Veteran of the information needed to substantiate and complete his claim for service connection for a left shoulder disability, to include notice of the information that he was responsible for providing and what evidence VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) have been determined to be incomplete.  Therefore, VA has a heightened duty to assist the Veteran in developing evidence to substantiate his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In this regard, his postservice treatment records were secured and he was afforded the opportunity to give testimony before the Board.  The RO arranged for an examination and medical opinion in May 2015.  A supplementary medical opinion was provided in August 2015.  The Board finds that, taken together, the report of this examination and medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  

Left Shoulder Disability - Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of a current claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including arthritis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time (one year for arthritis) following discharge from service.  38 U.S.C.A.         § 1112; 38 C.F.R. §§ 3.307, 3.309.

Additionally, under 38 C.F.R. § 3.303(b), with an enumerated "chronic disease" shown in service (or within the presumptive period under § 3.307), subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  See Groves v. Peake, 524 F.3d 1306, 1309 (2008).  This rule does not mean that any manifestation of chronic disease in service will permit service connection of that disease first shown as a clear cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity of symptomatology.  38 C.F.R. § 3.303(b).

38 C.F.R. § 3.303(b) also provides another route by which a Veteran can establish service connection for an enumerated chronic disease - by way of continuity of symptomatology.  Continuity of symptomatology after discharge is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, i.e., "when the fact of chronicity in service is not adequately supported."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and service and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.         § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 
The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claim. 

It is not in dispute that the Veteran has a diagnosis of a left shoulder disability.  Notably, on May 2015 VA examination, diagnoses of shoulder impingement syndrome, rotator cuff tendonitis, and acromioclavicular joint osteoarthritis were noted.  Further, even presuming an in-service shoulder injury, the preponderance of the evidence is against finding that the reported in-service injury resulted in a chronic disability.  This is so based on the August 2015 VA opinion provider who reviewed all the evidence of record, noted that there was no clinical evidence of a left shoulder condition for approximately 42 years after separation from service, and instead attributed his current left shoulder disability to a postservice stretching injury that occurred in 1999 and is documented in the medical records from that time.  The opinion provider cited the Veteran's postservice treatment records and a review of his entire record.  Hence, service connection for a left shoulder disability on the basis that it became manifest in service (or in the first postservice year) and has persisted is not warranted.

The preponderance of the evidence is also against a finding that service connection for arthritis, as a chronic disability under 38 C.F.R. § 3.309(a), is warranted on a presumptive basis.  The record does not show that arthritis manifested within the first postservice year.  As noted by the August 2015 VA opinion provider, arthritis was not found until 2007, many years after the Veteran's discharge from service.  Further, postservice treatment records note that osteoarthritis of the left shoulder was confirmed by an August 2007 X-ray.  Therefore, presumptive service connection for arthritis as a chronic disease is not warranted.  38 C.F.R. §§ 3.307, 3.309(a).

The Board has also considered whether service connection is warranted based on continuity of symptomatology since service, but finds that it is not.  See 38 C.F.R. § 3.303(b).  Despite the Veteran's contentions, arthritis was not shown until 2007, over 50 years since his discharge from service.  Further, the medical evidence does not support a finding of continuous symptoms since service.  For example, a June 1999 clinical nursing note indicated that the left shoulder pain had resolved.  Further, an August 2007 treatment record noted that the Veteran reported non-continuous "on/off" pain of the left shoulder "q [every] 2 years lasting about a month."  Thus, the preponderance of the evidence does not support a finding of continuity since service.  

What remains for consideration is whether the Veteran's current left shoulder disability may somehow otherwise be related to his service.  In this regard, the most probative and persuasive evidence of record shows that his current left shoulder disability is unrelated to his service.  The August 2015 VA opinion provider noted that the medical evidence showed that the Veteran sustained a left shoulder condition in January 1999 from stretching exercises that resulted in a rotator cuff syndrome and subsequently led to mild degenerative joint disease of the acromioclavicular joint (in 2007).  The opinion provider additionally noted that there was no clinical evidence of a left shoulder condition for approximately 42 years after separation from service, but that there was instead a traumatic event (a stretching injury) that marked the beginning of the Veteran's left shoulder problems.  For these reasons, the opinion provider found that the Veteran's current left shoulder disability was unrelated to his service.  The opinion provider indicated that his findings were clinically based and made after a review of the record, the Veteran's lay statements, and current medical literature.  The Board finds this opinion both probative and persuasive evidence in this matter.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008).  Notably, there is no competent evidence to the contrary.

The only other evidence in the record concerning the etiology of the Veteran's left shoulder disability is the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes and whether or not a chronic left shoulder disability may be related to his service (which ended more than 50 years earlier) is a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran is a layperson and has not presented any competent (medical opinion/textual) evidence in support of his allegation that his current left shoulder disability is related to his service.  

Accordingly, considering the above, the Board finds that the preponderance of the evidence is against the claim for service connection for a left shoulder disability.  Therefore, the benefit of the doubt rule does not apply and the appeal must be denied.


ORDER

Service connection for a left shoulder disability is denied.



REMAND

The claim for service connection for a seizure disorder was remanded to obtain a medical opinion as to the likely etiology of the Veteran's currently diagnosed seizure disorder.  In May 2015, a VA examiner opined that the Veteran's seizure disorder is at least as likely as not related to his service because his STRs note that he had a seizure during service and has been having seizures postservice.  The Board finds this opinion inadequate for rating purposes as it was based on an inaccurate factual premise.  Notably, the Veteran's STRs have been determined to be unavailable.  Accordingly, a remand to secure a medical opinion with adequate rationale is necessary.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any updated or outstanding treatment records regarding the Veteran's seizure disorder.

2.  Return the Veteran's record to the examiner who conducted the May 2015 VA examination (or to another appropriate opinion provider if the May 2015 examiner is unavailable) and arrange for a supplemental medical opinion (with an examination only if deemed necessary by the opinion provider) which addresses the nature and likely etiology of the Veteran's seizure disorder.  Based on review of the record, to include this remand, the opinion provider should respond to the following:

Given the fact that the Veteran's STRs have been determined to be unavailable, is there any change to the opinion that his seizure disorder is at least as likely as not related to service?  Please discuss the reasoning behind the opinion provided, i.e., does the medical literature indicate that seizures are a known consequence of penicillin and streptomycin therapy for pneumonia?

The examiner is advised that:
(a) the Veteran was not exposed to mustard gas in service;
(b) the Veteran reports being hospitalized in service purportedly with pneumonia and being treated with penicillin and streptomycin.

A complete rationale for all opinions must be provided, to specifically include discussion of the Veteran's lay statements.

3.  Then review the record and readjudicate the claim remaining on appeal.  If it remains denied, issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


